Holden, J.
1. Under the rulings announced in Osteen v. Wynn, 131 Ga. 209 (62 S. E. 37, 127 Am. St. R. 212), the evidence demanded a verdict for the plaintiffs for’the premises in dispute.
(а) There was no evidence authorizing the direction of a verdict for $40 as mesne profits.
(б) The judgment of the court below is affirmed, provided the defendant in error, within twenty days from the filing of the remittitur from this court in the office of the clerk of the court below, will write off from the verdict and judgment the recovery for mesne profits; if this is not done, the judgment is reversed and a new trial is granted.

Judgment affirmed, on condition.


Beck, J., absent. The other Justices concwr.